Opinion issued November 8, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00486-CR
                            ———————————
                     MAURICIO IZAGUIRRE, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Case No. 1341419

                          MEMORANDUM OPINION
      Appellant, Mauricio Izaguirre, pleaded guilty to the first-degree felony

offense of murder, without an agreed punishment recommendation, pending a pre-

sentence investigation report. 1 Following a pre-sentencing investigation report and



1
      See TEX. PENAL CODE ANN. § 19.02(b)(1), (c) (West Supp. 2016).
hearing, the trial court assessed appellant’s punishment at thirty-five years’

confinement on April 4, 2016. This sentence is within the applicable range.2 The

trial court certified appellant’s right of appeal because this was not a plea-bargain

case and appellant had a right of appeal as to punishment. See TEX. R. APP. P.

25.2(a)(2)(B). Appellant filed his pro se notice of appeal on June 1, 2016. We

dismiss this appeal for want of jurisdiction.

      A criminal defendant’s notice of appeal must be filed within thirty days after

the sentence is imposed, if the defendant has not filed a motion for new trial. See

TEX. R. APP. P. 26.2(a)(1). An appellant may obtain an extension by filing both

the notice of appeal in the trial court and a motion for extension of time in the

appellate court within fifteen days after the deadline passes. See id. 26.3.

      A notice of appeal that complies with the requirements of rule 26 is essential

to vest the court of appeals with jurisdiction. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim.

App. 1996). If an appeal is not timely perfected, a court of appeals does not obtain

jurisdiction to address the merits of the appeal. See Slaton, 981 S.W.2d at 210.

      Here, the trial court signed appellant’s judgment of conviction on April 4,

2016, and imposed the sentence on that date. Appellant did not timely file a motion



2
      See TEX. PENAL CODE ANN. § 12.32(a) (West Supp. 2016).

                                          2
for new trial or an extension of time to file a notice of appeal, making his notice of

appeal due by May 4, 2016. See TEX. R. APP. P. 26.2(a)(1), 26.3. Appellant’s notice

of appeal was not filed until June 1, 2016, fifty-eight days after the judgment was

signed. See id. 26.2(a)(1). Thus, under these circumstances, we can take no action

other than to dismiss this appeal for want of jurisdiction. See Slaton, 981 S.W.2d at

210; Olivo, 918 S.W.2d at 526.

      Accordingly, we withdraw this Court’s July 19, 2016 Order and dismiss this

appeal for want of jurisdiction.3 See TEX. R. APP. P. 43.2(f). We dismiss any

pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




3
      This Court’s July 19, 2016 Order had abated this case for the appointment of counsel
      before this Court discovered that the pro se notice of appeal was untimely.
      However, we note that appellant is not without a remedy and may file a writ of
      habeas corpus in the trial court, made returnable to the Texas Court of Criminal
      Appeals, seeking leave to file an out-of-time appeal. See, e.g., Ex parte Parodi, PD-
      1740-11, 2012 WL 669981, at *1 (Tex. Crim. App. Feb. 29, 2012) (not designated
      for publication) (noting “Article 11.07 writ practice of granting an out-of-time
      appeal when either the appellate attorney fails to properly file a notice of appeal or
      when there is a breakdown in the system that prevents the filing of a proper notice
      of appeal”) (internal quotation marks and citations omitted).
                                            3